Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on April 19th, 2021, claim 1 has been amended, claim 8 has been cancelled and no new claim 19 has been added.  Therefore, claims 1-7, 9-19 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

Claims 1-4, 6, 7, 13, 14, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartek (US 7624952 B1) in view of Lee et al. (KR 20110032276 A), Frederick (US 20100271214 A1), Slack. (US 8477021 B2), and Douglas (US 5661474).

In regards to claim 1, Bartek discloses a safety notification system for a mass transit vehicle equipment unit, where maintenance workers (individuals) equipped with personal notification units may be warned or alerted when within a working zone (a working zone in its own right by obviousness would be a predefined location/area/position to which the safety of the workers is being monitored) with an oncoming mass transit vehicle (abstract; Column 2, lines 50-66), likewise the oncoming transit vehicle may be alerted of working individuals along it path of travel (Column 3, lines 4-8). Bartek further discloses the multiple individual worker notification units and mass transit train transceivers communicating with each other via specific network frequencies (Column 5, lines 28-32). Bartek discloses the maintenance worker notification units transmitting information to the transceivers of the mass transit train which then notifies operator of workers within the path of the train. Furthermore, 
Bartek  discloses a warning signal being triggered in worker notification units when oncoming transit train is within work zone, also a warning signal is further passed on to train operator when said train is within a given work zone (Column 2 line 62- Column 3, line 8).
Bartek however fails to specifically disclose the personal notification units information being location based. Lee on the other hand discloses calculating position based data of a train at one terminal and transmitting at a second terminal the distance and calculated expected arrival time to a worker on the tracks (abstract).  Furthermore, Lee discloses the train transmitter unit communicating with the work transceiver unit the location and distance of an approaching train from the worker transceiver unit (Pg 1/10, Paragraph 8, 12; Pg 2/10, Paragraphs 4, 5, 9), Lee elaborates that when the distance of the train reaches a certain distance/threshold the worker transceiver unit alerts/warns the worker an approaching train (Pg2/10, Paragraph 2).  Lee’s teaching is in turn synonymous to the applicants teaching of the personal notification unit making the decision about transmitting a warning to the individual about the vehicle based on a threshold distance of the incoming train.  It would have been 
Bartek modified fails to disclose a silent zone/area in which alert modes are prevented from triggering.  Frederick on the other hand discloses various proximity detection zones for work sites that require personnel to be in close proximity to various hazardous elements, such as machines, mobile equipment, remotely controlled machines, and operated vehicles can be shaped to fit specific equipment or work area configurations and may include one or more silent zones (a silent zone by obviousness would be a predefined location/area/position which is defined as being an area outside the area of safety of the workers is being monitored) within the proximity warning zone in which an alarm is not sounded (abstract), hence when in communication with the potential hazardous vehicle whilst out of the vehicles approaching direction, a false alarm may be avoided.  Furthermore, Frederick goes on to describe the detector device being within magnetic fields of communication of a proximity warning device; the magnetic field are broken up into zones (Both Silent Zone & Alert Zone) may overlap (Paragraphs 9-10, 32-33); the overlapping of zones is a clear indication that the proximity warning device is in constant communication with the worker’s detector device(s), whether in the silent zone or in the warning zone.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Frederick’s teaching with Bartek modified’s teaching in order to avoid false alarms in a situation where a worker(s) is located outside the path of the vehicle.
Though Bartek modified is not explicit to mention within a predetermined proximity to the track area zone, moves relative to the track area zone, Douglas however teaches an alarm system 10 includes a perimeter sensing system 20 for sensing errant vehicles. Sensor 20 is deployed just inside the perimeter of the buffer zone 14 for maximizing the warning time provided. A base alarm module 22 is positioned away from traffic near work zone 12. A long connecting cable 24 links perimeter sensing system 20 with base alarm module 22. As deployed alarm system 10 will be activated as soon as an errant vehicle 16 enters buffer zone 14 to provide advanced warning of the oncoming vehicle 16 to workers in work (Column 2, line 61-Column 3, line 10).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Douglas’ teaching with Bartek modified’s teaching in order to enable a set predefined working zone to which the proximity sensor may be set to alert nearby workers of approaching vehicle(s).
Bartek modified fails to disclose an intensity of warnings corresponding to the identified safety risk. Slack on the other hand discloses alarms/warnings containing different levels of intensity based on the given hazard (Column 2, lines 21 -29). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Slack’s teaching with Bartek modified’s teaching in order to have an effective way of identifying the different levels of safety hazards.
In regards to claim 2, Bartek modified discloses the personal notification unit being a pocket device (Column 2, line 59) synonymous to a handheld device.

In regards to claim 4, Bartek modified discloses a mass transit train travelling a defined route (Column 2, lines 53-58; Column 4, lines 53-58), wherein based upon the information received from the vehicle equipment units, the personal units of the workers in the work zone and unit within the train a will be triggered to warn the worker and the train operator accordingly when within a certain distance (Column 4, lines 53-65). Hence by identifying the given area upon which a train enters within a specific threshold distance that triggers an alarm to workers, and therefore maybe interpreted as a defined work zone (Column 3, line 1). 
In regards to claim 6, Bartek modified discloses the warning work zone associated with vehicles speed (Column 3, lines 47- 49).
In regards to claim 7, Bartek modified discloses the personal notification transmits alert information to mass transit vehicle so its speed may be modified to avoid any further accidents (Column 3, lines 47-49).
In regards to claim 13, Bartek modified discloses a user interface within the train’s notification unit that displays the location of the train during real time (Column 5, lines 53-57). 
In regards to claim 14, Bartek modified via Slack discloses recording proximity warning events (Column 6, lines 50-52). 
In regards to claim 18, Bartek modified via Slack discloses alarms/warnings containing different levels of intensity based on the given hazard (Column 2, lines 21 -29). 
.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartek (US 7624952 B1) and Lee et al. (KR 20110032276 A), Frederick (US 20100271214 A1), Slack (US 8477021 B2) and Douglas (US 5661474) as applied to claim 1 above, and further in view of Cheol (KR 20040060261 A).
In regards to claim 5, Bartek modified fails to specifically disclose the location information being geographic based. Cheol on the other hand discloses determining the location of the receiver position of the train and the worker being determined satellite coordinates (Abstract). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Cheol’s teaching with Bartek modified’s teaching in order to greatly improve the determination of worker location and train location to further avoid any accidents.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartek (US 7624952 B1), Lee et al. (KR 20110032276 A), Frederick (US 20100271214 A1), Slack (US 8477021 B2) and Douglas (US 5661474)as applied to claim 1 above, and further in view of Wagner (US 20020186135 A1).
In regards to claim 9, Bartek modified fails to disclose a geoguard area upon which and alert mode is triggered when an individual leaves the said area. Wagner on the other hand .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartek (US 7624952 B1), Lee et al. (KR 20110032276 A),  Frederick (US 20100271214 A1), Slack (US 8477021 B2)  and Douglas (US 5661474) as applied to claim 1 above, and further in view of Land (US 20040075562 A1)
In regards to claim 10, Bartek modified fails to disclose one of the warning areas being a restricted area. Land on the other hand discloses one a monitored individual with a transmitter triggering an alarm when entering a restricted zone (Paragraph 52). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Land’s teaching with Bartek modified’s teaching in order to effectively monitor and effectively trigger a specific area upon an detected approaching vehicular hazard.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartek (US 7624952 B1), Lee et al. (KR 20110032276 A), Frederick (US 20100271214 A1), Slack (US 8477021 B2)  and Douglas (US 5661474) as applied to claim 1 above, and further in view of Copley et al. (US 20050068169 A1).
.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartek (US 7624952 B1), Lee et al. (KR 20110032276 A), Frederick (US 20100271214 A1), Slack (US 8477021 B2) and Douglas (US 5661474) as applied to claim 1 above, and further in view of Kovach. (US 20050134450 Al).
In regards to claim 12, Bartek modified fails to disclose a panic button to trigger alarms when pressed by individual. Kovach however discloses the pushing of a panic button on an individual’s locator transmitter that triggers an alarm at a central station (Paragraph 34). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Kovach’s teaching with Bartek modified’s teaching in order to have an emergency means to alert other transmitters within the vicinity.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartek (US 7624952 B1), Lee et al. (KR 20110032276 A), Frederick (US 20100271214 A1) and  as applied to claim 1 above, and further in view of Sheardown et al. (US 20110006912 Al)
In regards to claim 15, Bartek modified fails to disclose notification units storing information regarding activity and logs. Slack on the other hand discloses recording proximity warning events (Column 6, lines 50-52). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Slack’s teaching with Bartek modified in order to have a means of keeping track of all safety activity.
Bartek modified fails to disclose a reader/interrogator retrieving information from the tag notification units. Sheardown however discloses RFID readers within the train vehicle retrieving information for each individual’s notification unit (Paragraphs 55, 69).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Sheardown’s teaching with Bartek modified’s teaching in order to have an efficient means to track and retrieve worker information. 

In regards to claim 16, Bartek modified fails to disclose a central control server communicatively attached to the network. Sheardown on the other hand discloses a central control server communicatively attached to a network (Paragraphs 26, 38). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Sheardown’s teaching with Bartek modified’s teaching in order to have an efficient means of communication between the safety devices within the system.
In regards to claim 17, Bartek modified fails to disclose a plurality of detectors communicatively attached to the network.  Sheardown however, discloses a plurality of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685